Citation Nr: 0306678	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diarrhea claimed as 
due to an undiagnosed illness. 

2.  Entitlement to service connection for presbyopia claimed 
as due to an undiagnosed illness.

3.  Entitlement to a restoration of a 20 percent disability 
evaluation for loss of erectile power.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1997.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1998, 
January 2000, June 2000, and April 2001 Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for presbyopia and 
diarrhea.  Service connection was granted for residuals of 
radical retropubic prostatectomy due to adenocarcinoma of the 
prostate.  Service connection was also granted for loss of 
erectile power as secondary to the radical retropubic 
prostatectomy.  The RO assigned a 20 percent evaluation to 
the loss of erectile power under Diagnostic Code 7522 from 
June 11, 1997.  In an April 2001 rating decision, the RO 
reduced the disability evaluation for the loss of erectile 
power from 20 percent to zero percent effective from June 11, 
1997.  The veteran expressed disagreement with this 
reduction.   

In December 2000, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The symptom of diarrhea is attributable to food 
intolerance.   

3.  Diarrhea due to food intolerance was first manifested in 
service.  

4.  Presbyopia is a developmental disorder, involves 
refractive error and congenital or developmental defects and, 
as such, is not considered a disability for VA compensation 
purposes.

5.  The October 1998 rating decision is clearly and 
unmistakably erroneous in that the RO incorrectly applied the 
provisions of Diagnostic Code 7522 and incorrectly granted a 
20 percent evaluation to the loss of erectile power from June 
11, 1997.  

6.  From June 11, 1997, the veteran's erectile dysfunction is 
principally manifested by loss of erectile power with no 
objective evidence of deformity of the penis.   


CONCLUSIONS OF LAW

1.  Diarrhea due to food intolerance was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.380 (2002).   
 
2.  Presbyopia is not a disability for VA compensation 
purposes, and was not incurred in or aggravated by active 
service, and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, (West 1991); 38 C.F.R. §§ 3.303, 
3.317, 4.9 (2002). 

3.  The criteria for the restoration of a 20 percent 
disability rating for loss of erectile power from June 11, 
1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 4.115b, Diagnostic Code 7522 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  Pertinent VA treatment records have been 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examinations in 1996, 1998, 1999, 2000, 
2002, and 2003.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  In letters dated in April 2001, 
October 2001, January 2002, May 2002, July 2002, and February 
2003, the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Such conditions are part of a life-long defect, and 
are normally static conditions which are incapable of 
improvement or deterioration.  A disease, on the other hand, 
even one which is hereditary in origin, is usually capable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90) at 1. 

In the adjudication of claims for service-connection for 
conditions of congenital or developmental origin, close 
attention must be paid to the question of whether the 
condition is a disease process or is simply a defect or 
abnormality.  In many instances, it may be necessary for VA 
adjudicators to seek guidance from medical authorities 
regarding the proper classification of a medical condition at 
issue.  It is clear that congenital or developmental defects 
may not be service- connected because they are not diseases 
or injuries under the law.  However, that many such defects 
can be subject to superimposed disease or injury.  If, during 
an individual's military service, superimposed disease or 
injury does occur, service-connection may indeed be warranted 
for the resultant disability.  See VAOPGCPREC 82-90 
(originally issued as VAOPGCPREC 1-85).  Typically in these 
cases, entitlement to service connection should turn on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  VAOPGCPREC 82-90.   

Under 38 C.F.R. § 3.380 (2002), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently. 
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

Service connection for a chronic disability due to an 
undiagnosed illness

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2). 

Reduction of disability evaluation

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Except as provided in paragraphs (d) and (e) of 
this section, where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105 
(a). 

Whenever an adjudicative agency is of the opinion that a 
revision or an amendment of a previous decision is warranted, 
a difference of opinion being involved rather than a clear 
and unmistakable error, the proposed revision will be 
recommended to Central Office.  However, a decision may be 
revised under § 3.2600 without being recommended to Central 
Office.  38 C.F.R. § 3.105(b). 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105 (e). 

Clear and unmistakable error

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE.  

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See 38 C.F.R. § 3.104(a) (the decision of a duly 
constituted agency of original jurisdiction shall be final 
and binding on all field offices of VA as to conclusions 
based on evidence on file at the time that VA issues written 
notification of the determination in accordance with 
38 U.S.C. § 5104).  

In order to determine whether a rating decision contained 
CUE, a review the law and evidence which was before the 
rating board "at that time" must be undertaken.  38 C.F.R. § 
3.104(a) (2002).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra at 314.  

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Entitlement to service connection for diarrhea as due to an 
undiagnosed illness

Factual Background

Service medical records show that in November 1981, the 
veteran had complaints of nausea and diarrhea after eating 
oriental food.  Upon examination in September 1995, the 
veteran reported having diarrhea since returning from Saudi 
Arabia.  He reported that every time he ate a meal, within 30 
to 60 minutes, he had the urge to go and he had liquid 
stools.  The veteran reported having two liquid bowel 
movements a day.  The physical noted that on further 
questioning, he did have intermittent formed stools.  The 
assessment was diarrhea, intermittent, for the last few years 
and on questioning, it seems most related to certain types of 
food.  The physician recommended a stool culture and other 
lab work, and recommended a food elimination diet.  

An October 1995 service medical record indicates that the 
veteran reported that his diarrhea started four months ago 
and occurred with meals.  He reported that it was caused by 
certain foods such as Chinese, Mexican, or seafood.  He 
stated that when he avoided certain foods, the diarrhea 
resolved.  He stated that the diarrhea had resolved since he 
practices food avoidance.  The assessment was diarrhea, 
resolved with food avoidance, possible irritable bowel 
syndrome.  

A March 1996 service medical record reveals that the 
veteran's diarrhea resolved with food avoidance.  A June 1996 
separation examination report indicates that the veteran had 
diarrhea secondary to food intolerance.  It was noted that 
certain foods cause the diarrhea and watching his diet 
controlled the diarrhea.   

A June 1996 VA examination report reveals that the veteran 
reported that certain food caused diarrhea and he had been 
able to control the diarrhea by keeping a close watch on the 
foods he ate.  The diagnosis was diarrhea secondary to food 
intolerance.   

A May 1998 VA examination report indicates that the veteran 
reported that he developed diarrhea for two weeks while in 
the Persian Gulf.  He reported that since that time, he was 
sensitive to certain foods such as spicy foods and greasy 
foods and eating such foods resulted in chronic intermittent 
diarrhea.  The veteran stated that he had watery diarrhea 
approximately two times per month.  The diagnosis was 
diarrhea which appeared to be secondary to certain foods.  
The examiner stated that it could not be determined whether 
the veteran's service in the Persian Gulf is related to this 
symptomatology.  

A February 2001 VA treatment record indicates that the 
veteran had diarrhea after eating fish.  

Discussion

The veteran contends that his diarrhea was first manifested 
in service and that it is due to his Persian Gulf service.  
The service records show that the veteran is a "Persian Gulf 
veteran" as defined by 38 C.F.R. § 3.317(d)(1).  

While the veteran asserts that he has a chronic disability 
manifested by diarrhea due to an undiagnosed illness, there 
is probative medical evidence which attributes the symptom of 
diarrhea to food intolerance.  Thus, service connection for 
diarrhea as due to an undiagnosed illness is not warranted.  

However, the Board finds that the competent and probative 
evidence of record supports a grant of service connection for 
diarrhea due to food intolerance on a direct basis.  The 
medical evidence of record demonstrates that diarrhea due to 
food intolerance was first diagnosed in service.  The record 
further shows that diarrhea due to food intolerance was 
diagnosed upon service separation and the medical evidence of 
record shows that the veteran continues to have diarrhea due 
to food intolerance after service.    

The Board finds that the credible and probative evidence in 
this case supports the veteran's claim, and a grant of 
service connection for diarrhea due to food intolerance is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Accordingly, service connection for diarrhea due to food 
intolerance is granted. 

Entitlement to service connection for presbyopia as due to an 
undiagnosed illness

Factual background

Service medical records show that an optometry clinic 
treatment record notes that the diagnosis was hyperopia.  A 
July 1983 service medical record reflects a diagnosis of 
slight hyperopia.  

A June 1996 VA examination report indicates that early 
presbyopia was diagnosed.  The veteran had complaints of 
blurred vision.  

An April 1998 VA examination report indicates that the 
veteran's corrected vision was 20/20 in both eyes.  The 
examiner noted that there was no significant change in the 
veteran's refractive error.  The impression was normal eye 
examination.  

Discussion

For definitional purposes only, the Board notes that 
presbyopia is a visual condition that becomes apparent, 
especially in middle age, and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  It therefore may 
be considered a refractive error.  McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are developmental defects and not disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractive errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  Such is not the case here.  The medical 
evidence shows that the veteran does not have a superimposed 
disease or injury to the eyes during service that resulted in 
a disability apart from the development defect.  Only 
presbyopia and hyperopia were diagnosed in service.  The 
record shows that after service, upon VA examination in April 
1998, the impression was normal eye examination.    

Thus, the veteran's claim for service connection for 
presbyopia is a claim based upon refractive error of the eye, 
and this claim must be denied as a matter of law.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board concludes that service connection is 
legally prohibited for the veteran's presbyopia.  

Entitlement to a restoration of a 20 percent disability 
evaluation for loss of erectile power

The veteran contends that the 20 percent disability 
evaluation for loss of erectile power should be restored 
effective June 11, 1997. 

An April 2001 rating decision reduced the veteran's 
disability evaluation from 20 percent to zero percent for the 
loss of erectile power based upon a finding of clear and 
unmistakable error in the October 1998 rating decision.  The 
RO indicated that in the October 1998 rating decision, 
service connection for loss of erectile power was granted as 
secondary to the status post radical retropubic prostatectomy 
due to adencarcinoma of the prostate.  The 20 percent 
evaluation was assigned effective from June 11, 1997.  The RO 
indicated that the VA examination at that time showed that 
the veteran had a complete impotence and he had to self-
inject hormones into the penis prior to sexual intercourse.  
The RO noted that the VA examination report indicates that 
the veteran had normal genitalia with no testicular masses 
appreciated; he had some numbness in the area of the penis 
but sensation was slowly returning.  The RO determined that 
the decision to grant a 20 percent evaluation for loss of 
erectile power in October 1998 was clear and unmistakable 
error.  The RO indicated that two requirements must be met 
before the 20 percent evaluation can be assigned under 
Diagnostic Code 7522.  The RO noted that not only must there 
be deformity, but the deformity must be accompanied by loss 
of erectile power.  The RO indicated that in the absence of 
penile deformity, the disability is noncompensable.  The RO 
indicated that in this case, there is no deformity of the 
penis and therefore, a zero percent evaluation is in order 
with the accompanying special monthly compensation which has 
already been awarded.  The RO further noted that the error 
did not affect monetary benefits as the veteran's other 
service-connected disabilities are sufficient to support the 
grant of total benefits based on individual unemployability.  
The reduction was made from the date of the initial grant.   

Initially, the Board points out the reduction of the 20 
percent rating under Diagnostic Code 7522 does not affect the 
veteran's compensation payments.  The lower evaluation for 
the service-connected loss of erectile power will not result 
in a reduction of compensation payments.  The veteran's other 
service-connected disabilities support the award of a total 
rating based upon individual unemployability.  Therefore, 
because the veteran's compensation benefits have not changed, 
the RO did not need to comply with the provisions of 
38 C.F.R. § 3.105(e) and did not have to give the veteran an 
opportunity to submit additional evidence to show that the 
compensation payments should be continued at their present 
level.  

After reviewing the record and the law that existed at the 
time of the October 1998 rating decision, the Board finds 
that the decision to award a 20 percent evaluation for the 
loss of erectile power from June 11, 1997 was based upon 
clear and unmistakable error.  The Board notes that the 20 
percent rating was in effect for several years but was not 
protected.  See 38 U.S.C.A. § 110.  The Board finds that the 
RO, in the October 1998 rating decision, did not correctly 
apply the statutory and regulatory provisions that were in 
effect in October 1998.  The veteran's service-connected loss 
of erectile power is rated under Diagnostic Code 7522.  The 
provisions of Diagnostic Code 7522 in effect in October 1998 
are the same as the current provisions.  Under Diagnostic 
Code 7522, two distinct elements are required for a 
compensable rating: the veteran must have a penile deformity 
and also a loss of erectile power.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

Review of the record, which existed at the time of the 
October 1998 rating decision, shows that the veteran has loss 
of erectile power.  However, there is no medical evidence of 
deformity of the penis.  The June 1996 VA examination report 
indicates that examination of the genitourinary system was 
normal.  A July 1996 VA examination report indicates that 
examination of the penis was normal.  VA hospital records 
dated in June 1997 indicate that the veteran underwent a 
radical retropubic prostate prostatectomy.  Biopsy results 
revealed adenocarcinoma.  Discharge notes indicate that the 
discharge diagnosis was prostate cancer.  Examination of the 
external genitalia was normal.  A May 1998 VA examination 
report indicates that since the surgery in June 1997, the 
veteran had complete impotence and he had to self-inject with 
hormones into the penis prior to sexual intercourse.  The 
veteran reported having numbness in the penis but this was 
resolving.  The VA examination report indicates that a 
residual effect of the prostectomy in June 1997 was 
impotence.  It is clear for the medical evidence of record at 
the time of the October 1998 rating decision that the veteran 
had loss of erectile power. It is also clear from the medical 
evidence of record at the time of the October 1998 rating 
decision that there were no objective findings of a deformity 
of the penis.   

Thus, the Board finds that the grant of a 20 percent rating 
for the service-connected loss of erectile power in the 
October 1998 rating decision was clearly erroneous because 
the RO did not correctly apply the rating criteria in 
Diagnostic Code 7522.  The Board finds that the RO has 
correctly reduced the 20 percent rating for the service-
connected loss of erectile power to zero percent effective 
June 11, 1997 and restoration of a 20 percent rating is not 
warranted.  The Board notes that the reduction does not 
affect the veteran's award of special monthly compensation at 
the rate provided by 38 U.S.C.A. § 1114(k) (West 2002) for 
loss of use of a creative organ.




ORDER

Entitlement to service connection for diarrhea due to food 
intolerance is granted.   

Entitlement to service connection for presbyopia is denied.  

Entitlement to a restoration of a 20 percent disability 
evaluation for loss of erectile function is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

